Case: 12-41084       Document: 00512288085         Page: 1     Date Filed: 06/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2013
                                     No. 12-41084
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FAUSTINO MALDONADO, also known as Faustino Maldonado-Serrano, also
known as Faustino Maldonado, Jr.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-229-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Faustino Maldonado was convicted on one charge of
illegal reentry into the United States and was sentenced to serve 70 months in
prison and a one-year term of supervised release. Maldonado contends on appeal
that the district court plainly erred when it presumed that his guidelines
sentencing range was reasonable and relied on this presumption to deny his
request based on cultural assimilation, for a sentence below the guidelines
range.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41084    Document: 00512288085     Page: 2   Date Filed: 06/26/2013

                                 No. 12-41084

      As Maldonado acknowledges, we consider this claim under the plain error
standard because it was not presented to the district court. See United States
v. King, 541 F.3d 1143, 1144 (5th Cir. 2008). To meet this standard, Maldonado
must show an error that is clear or obvious and that affects his substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). Even if he makes
this showing, we will only exercise our discretion to correct the error if it
“seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.” Id. (internal quotation marks and citation omitted).
      Our review of the record shows that the district court acted properly by
acknowledging that the Sentencing Guidelines were advisory and by considering
the factors given in 18 U.S.C. § 3553 before imposing the sentence it found
appropriate under the facts of this particular case. See Gall v. United States,
552 U.S. 38, 50 (2007). Nothing in the district court’s remarks shows that it
required Maldonado to overcome a presumption that the guidelines range was
reasonable or refused to grant the requested variance absent a showing of
extraordinary circumstances. See King, 541 F.3d at 1145. As Maldonado has
not shown plain error concerning his sentence, the sentence imposed by the
district court is AFFIRMED.




                                       2